



Exhibit 10.1


AMENDMENT TO AMENDED AND RESTATED AGREEMENT OF EMPLOYMENT
This Amendment (“Amendment”) is entered into effective March 29, 2017 , by and
between Linda S. Grais, M.D. (hereinafter referred to as “Executive”), and Ocera
Therapeutics, Inc., a corporation organized and existing under the laws of the
State of Delaware (hereinafter referred to as the “Company”).
WHEREAS, the Company and Executive entered into an Amended and Restated
Agreement of Employment dated April 8, 2016 (the “Employment Agreement”); and
WHEREAS, the Company and Executive wish to amend certain provisions of the
Employment Agreement.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, intending to be legally bound, the parties
hereto agree as follows:
1.
Section 7(e) of the Employment Agreement is hereby deleted in its entirety and
replaced with the following:



“(e)    Change of Control. If Executive’s employment is terminated: (i) by the
Company for any reason other than for Cause, other than by reason of her death
or permanent disability, or (ii) by Executive for Good Reason, in either case,
in anticipation of and within three (3) months before, concurrently with, or
within twelve (12) months following a Change of Control, and provided that
Executive executes a general release substantially in the form attached as
Appendix A hereto and such release becomes effective no later than 60 days after
the date of termination, then all stock options and other stock-based awards
held by Executive that are subject to time-based vesting shall vest and become
exercisable in full as of immediately prior to such termination, or Change of
Control, if later, and the Company shall pay Executive:
(i)    an amount equal to eighteen (18) months of her then-current monthly base
salary (less all applicable deductions for withholding taxes and the like)
payable in a single lump sum;
(ii)    an amount equal to 1.5 times: (i) the percentage of her annual base
salary Executive received as a bonus payment for the calendar year immediately
preceding the year of termination, multiplied by (ii) the base salary Executive
received in the year of termination (excluding payments made pursuant to Section
7(f)(i) hereof), such amount to be paid in a single lump sum; and
(iii)    an amount equal to Executive’s monthly cost of coverage for group
health benefits immediately prior to the Termination Event, times eighteen (18).





--------------------------------------------------------------------------------





Amounts due under this Section 7(e) are in lieu of amounts payable under Section
7(b) and shall be paid without mitigation or offset for any other amount earned
by Executive. If all conditions necessary to establish Executive’s entitlement
to the payments specified in this Section 7(e) have been satisfied, such
payments shall be paid in full within five (5) business days after the
effectiveness of the release described above, and in any event no later than
March 15 of the calendar year following the calendar year in which Executive’s
employment terminated. Notwithstanding the foregoing, if the 60-day period for
providing a general release spans two calendar years, payment shall be made only
in the second calendar year.”


2.
Except as so amended, the Employment Agreement is in all other respects hereby
confirmed and defined terms used but not defined herein shall have the meanings
set forth in the Employment Agreement.



3.
This Amendment may be signed and delivered in counterparts, each of which shall
be deemed an original and all of which taken together shall constitute one and
the same document. The execution and delivery of this Amendment may be evidenced
by a facsimile or electronically.



[Signature Page Follows]










ACTIVE/89785440.4

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first set forth above.
 
 
 
 
 
 
 
OCERA THERAPEUTICS, INC.
 
 
 
 
 
 
By:
/s/ Michael Byrnes
 
 
Name: Michael Byrnes
 
 
Title: Chief Financial Officer and Treasurer
 
 
 
 
 
 
EXECUTIVE
 
 
 
 
 
 
 /s/ Linda S. Grais
 
 
Linda S. Grais, M.D.





[Signature Page to the Amendment to the Amended and Restated Agreement of
Employment]